Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	This action is responsive to communication filed on: 1 December 2020 with acknowledgement of an original application filed on 21 December 2018.  
2.	Claims 1-21 are currently pending.  Claims 1, 8, and 15, are independent claims.  Claims  1, 8, and 15, have been amended.  
3.	The IDS submitted 23 October 2020 and 4 February 2021 have been considered.
Response to Arguments

4.	Applicant's arguments filed 1 December 2020 have been fully considered however they are moot due to new grounds of rejection necessitated by applicant’s amendments to the claims.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 8-10, and 15-17, are rejected under 35 U.S.C. 103 as being unpatentable over Minter et al. U.S. Patent Application Publication No. 2016/0127359 (hereinafter ‘359) in view of Gordon et al. U.S. Patent Application Publication No. 2016/0241402 (hereinafter ‘402) in further view of Schultz et al. U.S. Patent Application Publication No. 2012/0054847 (hereinafter ‘847).

“conducting biometric based authentication of the person by detecting liveness of the person, and authenticating an identity of the person based on biometric information of the person” is shown in ‘359 paragraph 35;
the following is not explicitly taught in ‘359:  
	“and processing, by a trusted party upon successful authentication of the person, a request directed to a trusted entity to validate one or more data items related to the record owner in order to proceed with the transaction” however ‘402 teaches an authentication server (i.e. trusted party) authenticates user using one or more data items (i.e. cryptograms, user ID, timestamp, device ID, biometric ID) in the Abstract paragraphs 6, 14, 35, 51-53, and 55; 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of dynamically authentication device users in a live or near live manner taught in ‘359 to include a means to utilize a trusted party to validate successful authentication .  One of ordinary skill in the art would have been motivated to perform such a modification because the increase in mobile devices utilized does not have a reliable method to confirm that the correct device and user are utilizing various services improved security is needed see ‘402 (paragraphs 2-3 and 15). 

“forwarding, by the trusted party to the person, a cloaked identifier obtained by the trusted party based on the request for validating the one or more data items” however ‘847 teaches a proxy server (i.e. trusted party) sends a token (i.e. cloaked identifier) to user device (i.e. to the person) based on the level of trust (i.e. validating the one or more data items) in the Abstract, paragraphs 24, 76, claims 1, 9, and 20;
“wherein the cloaked identifier is to be sent from the person to the service provider, and to be used by the service provider to seek a validation response with regard to the one or more data items from the trusted party” however ‘847 teaches the tokens generated are used by the user device to access service provider network in paragraphs 24, 52, and 80, note the user device uses the token in order to access service provider network, therefore the user device (person) sends the token (i.e. cloaked identifier) to the service provider.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of dynamically authentication device users in a live or near live manner taught in ‘359 and ‘402 to include a means to utilize a cloaked identifier to validate successful authentication .  One of ordinary skill in the art would have been motivated to perform such a modification to prevent nefarious user devices from disrupting a service provider network, see ‘847 paragraphs 2-3.
	As to dependent claim 2, “The method of claim 1, wherein the liveness of the person is detected based on at least one of non-biometric and biometric means” is taught in ‘359 paragraphs 35-36.

	As to independent claim 8, this claim is directed to a machine readable and non-transitory medium executing the method of claim 1; therefore it is rejected along similar rationale.
	As to dependent claim 9-10 these claims contain substantially similar subject matter as claims 2-3; therefore they are rejected along similar rationale.
	As to independent claim 15, this claim is directed to a system executing the method of claim 1; therefore it is rejected along similar rationale.
	As to dependent claim 16-17 these claims contain substantially similar subject matter as claims 2-3; therefore they are rejected along similar rationale.
7.	Claims 4, 11, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Minter et al. U.S. Patent Application Publication No. 2016/0127359 (hereinafter ‘359) in view of Gordon et al. U.S. Patent Application Publication No. 2016/0241402 (hereinafter ‘402) in further view of Schultz et al. U.S. Patent Application Publication No. 2012/0054847 (hereinafter ‘847) in further view of Tussy U.S. Patent Application Publication No. 2016/0063235 (hereinafter ‘235).
	As to dependent claim 4, the following is not explicitly taught in ‘359, ‘847, and ‘402: “The method of claim 3, wherein the iris based liveness detection method includes detecting a live person based on a measurement of the person as well as iris in response to at least one of light strobing, displayed moving focus dots, a challenge, and an obfuscation protocol” however 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of dynamically authentication device users in a live or near live manner taught in ‘359, ‘847, and ‘402 to include a means to utilize various methods to detect liveliness with a user as well as measurement of the user’s iris.  One of ordinary skill in the art would have been motivated to perform such a modification because with the growth of personal electronic devices identity theft and other security issues creates a need for more secure measures that do not inconvenience users see ‘235 (paragraphs 5-7).
	As to dependent claim 11 and 18 these claims contain substantially similar subject matter as claim 4; therefore they are rejected along similar rationale.
8.	Claims 5, 12, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Minter et al. U.S. Patent Application Publication No. 2016/0127359 (hereinafter ‘359) in view of Gordon et al. U.S. Patent Application Publication No. 2016/0241402 (hereinafter ‘402) in further view of Schultz et al. U.S. Patent Application Publication No. 2012/0054847 (hereinafter ‘847) in further view of Mokhasi U.S. Patent Application Publication No. 2018/0332036 (hereinafter ‘036).
	As to dependent claim 5, the following is not explicitly taught in ‘’359, ‘847, and ‘402: “The method of claim 3, wherein the face based liveness detection method includes detecting liveness based on a facial feature of the person in response to a challenge” however ‘036 teaches a user may provide an authorization code via a series of eye winks or that the user may be instructed to blink and/or wink (i.e. facial feature)for confirmation (i.e. response to a challenge) in paragraphs 66-67 and 73-75.

	As to dependent claim 12 and 19 these claims contain substantially similar subject matter as claim 5; therefore they are rejected along similar rationale.
9.	Claims 6, 13, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Minter et al. U.S. Patent Application Publication No. 2016/0127359 (hereinafter ‘359) in view of Gordon et al. U.S. Patent Application Publication No. 2016/0241402 (hereinafter ‘402) in further view of Schultz et al. U.S. Patent Application Publication No. 2012/0054847 (hereinafter ‘847) in further view of Lee et al. U.S. Patent Application Publication No. 2017/0161377 (hereinafter ‘577).
	As to dependent claim 6, the following is not explicitly taught in ‘’359, ‘847, and ‘402: “The method of claim 3, wherein the fingerprint based liveness detection method includes detecting a pattern of blood flow of a vein inside of a finger of the person” however ‘577 teaches authenticating a user of a mobile terminal using biometric information such as blood flow in a user’s finger in the Abstract paragraphs 14, 19, and 131.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of dynamically authentication device users in a live or near live manner taught in ‘359, ‘847, and ‘402 to include a means detect liveness using blood flow of vein inside of a finger.  One of ordinary skill in the art would have been motivated to perform 
	As to dependent claim 13 and 20 these claims contain substantially similar subject matter as claim 6; therefore they are rejected along similar rationale.
10.	Claims 7, 14, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Minter et al. U.S. Patent Application Publication No. 2016/0127359 (hereinafter ‘359) in view of Gordon et al. U.S. Patent Application Publication No. 2016/0241402 (hereinafter ‘402) in further view of Schultz et al. U.S. Patent Application Publication No. 2012/0054847 (hereinafter ‘847) in further view of Komura et al. U.S. Patent Application Publication No. 2007/0217660 (hereinafter ‘660).
	As to dependent claim 7, the following is not explicitly taught in ‘’359, ‘847, and ‘402: “The method of claim 3, wherein the palm based liveness detection method includes detecting a pattern of blood flow in a vein inside of a palm of the person” however ‘660 teaches a method to perform authentication by measuring blood flow through vein in the palm of a user’s hand in paragraphs 56-57.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of dynamically authentication device users in a live or near live manner taught in ‘359 and ‘402 to include a means to utilize blood flow though vein the palm of the person to detect liveness.  One of ordinary skill in the art would have been motivated to perform such a modification because improvements are needed in using biometric authentication methods see ‘660 (paragraphs 5-15).
	As to dependent claim 14 and 21 these claims contain substantially similar subject matter as claim 7; therefore they are rejected along similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        24 February 2021